DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Sep. 16, 2021 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on Sep. 16, 2021 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-6 are rejected and claims 7 and 8 are cancelled.
	

Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention 

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US Pub: 2008/0123130) and in further view of Aiyama (US Pub: 2005/0141006). 	Regarding claim 1 (currently amended), Matsumoto et al teaches: An information processing apparatus comprising: a processor [p0124], configured to: set an item for presenting a progress condition of a print job that is not grouped [fig. 7: PB1, PB2, or PB3 (Each of them is an item for presenting a progress of a print job allocated to a specific printer.  Notice, copies associated with a same job ID allocated to a printer are considered a print job.)], and an item for presenting a progress condition of a group printing job constituted by a plurality of print jobs for a plurality of print apparatuses [fig. 7: PBA (PBA presents progress condition of a group of jobs constituted by jobs in IP1, IP2, and IP3.)], wherein the group printing job is grouped based on a condition relating to printing of the plurality of print jobs [fig. 6: Each group of jobs associated with a job ID is based on a condition for a printing.)], wherein a user is allowed to select the item for presenting the progress condition of the group printing job from among candidate items [p0164, figs. 6 and 7]; receive a progress condition from the plurality of print apparatuses; display the progress condition of the print job that is not grouped and the group printing job on a same screen in accordance with the set item and the progress condition from the plurality of print apparatuses [fig. 7, p0166-p0170], wherein the displayed item for presenting the progress condition of the print job that is not grouped is different from the displayed item for presenting the progress condition of the group .
Matsumoto et al does not explicitly present a plurality of conditions relating to printing for grouping print jobs.  In the same field of endeavor, Aiyama discloses: set an item for presenting a progress condition of a print job that is not grouped and an item for presenting a progress condition of a group printing job constituted by a plurality of print jobs, wherein the group printing job is grouped based on one of a plurality of conditions relating to printing of the plurality of print jobs [figs. 21-23 (RIP, PRINTING, and FINISHING are conditions relating to printing for grouping jobs.)]; display the progress condition of the print job that is not grouped and the group printing job on a same screen in accordance with the set items and the progress condition from the plurality of print apparatuses; wherein the displayed item for presenting the progress condition of the print job that is not grouped is different from the displayed item for presenting the progress condition of the group printing job [figs. 21-23 (Status of job 00003 illustrated as 151 in fig. 21 is a display item for the progress condition of a single/non-grouped job whereas the bar showing number of print complete out of all illustrated as 152 in fig. 21is a display item for presenting progress condition of the group printing job.  And the both progress conditions are displayed on the same screen.)].
Therefore, given Aiyama’s disclosure on presenting a plurality of conditions relating to printing for grouping print jobs and displaying progress condition of both an ungrouped job and the grouped multiple jobs in accordance with one of the plurality of conditions relating to printing and Matsumoto et al’s teaching on grouping multiple 
 	Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto et al in view of Aiyama further teaches:  The information processing apparatus according to claim 1, wherein the displayed item for presenting the progress condition of the group printing job is determined for each group printing job [Matsumoto: fig. 7: PBA is for group job 04; Aiyama: fig. 21: 152].
	Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 2 has been incorporated herein.  Aiyama further teaches: The information processing apparatus according to claim 2, wherein the displayed item for presenting the progress condition of the group printing job includes at least the number of terminated printing jobs constituting the group printing job [fig. 21: 152 (The number of complete is the number of terminated.)].  
Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto et al further teaches: The information processing apparatus according to claim 1, wherein the processor is configured to display the item for presenting the progress condition of the group printing job together with the progress condition [fig. 7: PBA/DA, p0167].  
 	Regarding claim 5 (currently amended), the rationale applied to the rejection of claim 4 has been incorporated herein.  Matsumoto et al further teaches: The information processing apparatus according to claim 4, wherein the processor is configured to display the progress condition of the group printing job by using a progress bar, and display the item for presenting the progress condition of the group printing job within the progress bar [fig. 7: PBA (Grids in the bar indicates progress condition.)]. 	Claim 6 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Matsumoto et al’s further teaching on: A non-transitory computer readable medium storing an information processing program causing a computer to function [p0070].  

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674